Citation Nr: 1132058	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  09-11 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for Lyme disease, and residuals thereof.

2. Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to January 1971, with additional service in the Minnesota Army National Guard, to include periods of active duty for training (ACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the undersigned Veterans Law Judge at a March 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record indicates the Veteran is diagnosed with Lyme disease, and residuals thereof, that are etiologically related to active service.


CONCLUSION OF LAW

Lyme disease, and residuals thereof, were incurred in active service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 U.S.C.A. §§ 3.6, 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initially, the Board observes the Veteran's service treatment records, to include available records from the Minnesota National Guard, are absent a diagnosis of Lyme disease or treatment for a tick bite.  However, the Veteran testified at a March 2011 Board hearing that he was treated for a deer tick bite in the mid-1990s.  See Board hearing transcript at 3.  Furthermore, the Board observes the Veteran has submitted lay statements from service personnel who either witnessed or otherwise had personal knowledge of the Veteran's treatment for a deer tick bite during a period of ACDUTRA.  For example, a January 2011 statement by SFC J.P. notes that "[t]he deer tick was embedded in the middle of [the Veteran's] back and it was like a large red ring."  In addition, A.A., who served with the Veteran in the Minnesota National Guard for approximately 20 years, stated that, during a period of ACDUTRA, he remembers bringing the Veteran to the medics because he had a deer tick embedded in his back.  A.A. further states that "[i]t probably would have been sometime during the mid 1990's."  

Following review of the evidence of record, to include the Veteran's statements and March 2011 testimony, as well as the various lay statements submitted on his behalf, the Board finds the Veteran's assertions that he was bitten by a deer tick while on a period of ACDUTRA to be credible.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).

The Veteran submitted a March 2009 statement from Dr. Lillegard, a private physician treating him for various orthopedic conditions.  In his statement, Dr. Lillegard notes the Veteran's history of having been bitten by a deer tick at Camp Ripley.  Dr. Lillegard provides an opinion that there is a relationship between the tick bite inflicted during active duty and current residuals of Lyme disease, related as premature severe arthritis.  

In light of the March 2009 statement from Dr. Lillegard, the Veteran was provided a VA examination in December 2009.  Following a review of the claims file, the VA examiner concluded the Veteran had a possible history of Lyme disease, which was treated with Prednisone therapy in 1996 and 1999.  The VA examiner noted that the Veteran was scheduled to proceed through Lyme disease antibody blood testing.  Results of such testing proved positive for Lyme disease.  See December 2009 VA Progress Note.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In addition, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."

In the instant case, even though there is no in-service medical record documenting treatment for a deer tick bite, the Veteran has submitted numerous lay statements in support of his assertion of such an injury during a period of ACDUTRA, which the Board has found to be credible.  Furthermore, the Veteran has tested positive for Lyme disease, and has submitted a statement from his private physician linking his current residuals of Lyme disease to the in-service tick bite.  While Dr. Lillegard's opinion was based on the Veteran's reported history, the Board observes that a medical opinion that is not based on a review of the Veteran's claims folder is not inherently without probative value, especially in instances in which the Veteran's statements regarding in-service injury are found to be credible.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As such, in light of the evidence discussed above, and resolving all doubt in favor of the Veteran, the Board concludes that the Veteran's Lyme disease, and residuals thereof, are due to an injury incurred during a period of active service and, therefore, service connection for Lyme disease is warranted.


ORDER

Service connection for Lyme disease is granted, subject to the laws and regulations governing the payment of monetary benefits.



REMAND

The Veteran asserts entitlement to a total disability evaluated based upon individual umemployability.  Specifically, he asserts his service-connected disabilities prevent him from obtaining and maintaining gainful employment.  Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service- connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

As discussed above, the Board has determined service connection is warranted for Lyme disease and its residuals.  However, a rating decision must be issued to effectuate the Board's decision and award an initial evaluation for this disability.  In addition to this issue, the Board observes the Veteran has filed service connection claims for other disabilities (e.g., diabetes mellitus) that have not yet been adjudicated, which may potentially affect the outcome of his claim for TDIU.  The United States Court of Appeals for Veterans Claims has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the TDIU claim is "inextricably intertwined" with the service connection claims, the TDIU claim must be remanded to the AOJ in accordance with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure that all claims for service connection and/or increased evaluations have been properly developed and adjudicated.

2. Issue a rating decision effectuating the Board's determination herein awarding service connection for Lyme disease, to include the assignment of an initial evaluation.

3. Following the above, schedule the Veteran for a VA examination to determine the impact his service-connected disabilities have on his employability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The entire claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit from the Veteran, and record for clinical purposes, a full employment and educational history.  Based on the review of the claims file, the examiner is requested to provide an opinion as to whether the Veteran is unable to obtain or maintain gainful employment due solely to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any non-service-connected disorders.  A detailed rationale for any opinions expressed should be provided.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


